FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 1, 2022

                                       No. 04-21-00383-CR

                                     Zepatrick Lee CARTER,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 13, Bexar County, Texas
                                     Trial Court No. 573322
                          Honorable Rosie S. Gonzalez, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

      Appellant’s reply brief was due on February 23, 2022. However, the appellant has filed a
motion requesting an extension of time to file the appellant’s reply brief. The motion is
GRANTED. The appellant’s reply brief is due on or before March 10, 2022.


           It is so ORDERED March 1, 2022.


                                                                 PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT